DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (US 8396841 B1), referred herein as Janakiraman,  in view of Binford (US 20170147441 A1), referred herein as Binford.  
Regarding Claim 1, Janakiraman teaches
A non-transitory computer accessible storage medium storing a plurality of instructions forming a data protection service that is executable in a cloud comprising one 5or more computers systems, wherein the plurality of instructions, when executed on the one or more computer systems, cause the one or more computer systems to perform operations comprising: (Janakiraman abst: A system, method, and medium for performing multi-level and multi-mode deduplication in a cloud based backup storage system. Col. 11, lines 13-20: program instructions and/or a database (both of which may be referred to as "instructions") that represent the described systems and/or methods may be stored on a computer readable storage medium. Generally speaking, a computer readable storage medium may include any storage media accessible by a computer during use to provide instructions and/or data to the computer.)
receiving a restore request from a site for a data set comprising a plurality of backup data blocks to be restored to the site from a backup data set in the cloud; (Janakiraman Col. 2, lines 45-48: Referring to FIG. 1, a generalized block diagram of one embodiment of a cloud-based deduplication backup storage system architecture is shown. Media server 130, client 110, and client 120 are connected to network 150. Col. 4, lines 9-13: Clients 110 and 120 may communicate with media server 130 to backup and restore data. The data may take the form of a data set, a group of files, an image, a snapshot, a group of directories, database, volume, file system, or other structure of data.)
obtaining an indication of a subset of the plurality of backup data blocks in the data set that have been modified after the backup data set corresponding to the data set was captured, the subset comprising one or more backup data blocks and excluding other ones of the plurality of backup data blocks, wherein the obtaining is based on receiving the restore request;  (Janakiraman Col. 4, lines 9-13: Clients 110 and 120 may communicate with media server 130 to backup and restore data. The data may take the form of a data set, a group of files, an image, a snapshot, a group of directories, database, volume, file system, or other structure of data. Col. 4, lines 25-28: client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments.) (i.e. new fingerprint is the indication of modified backup data block) 
restoring the subset of backup data blocks from the backup data set in the cloud based on receiving the restore request; (Janakiraman Col. 4, lines 36-38:After a data set has been backed up, client 110 or client 120 may wish to restore one or more data items from the backed up data set. Col. 3, lines 3-7: Media server 130 may host software to perform tasks associated with backing up and restoring data to clients 110 and 120. Media server 130 may also host software to perform tasks associated with deduplicating data received from clients 110 and 120.) (i.e. media server is in the cloud)
and providing the subset of backup data blocks to a source of the data set to restore the data set based on receiving the restore request. (Janakiraman Col. 3, lines 60-61: Media server 130 may be configured to store backup data in backup storage devices 140 and 145. Col. 3, line 67-Col. 4, line 2: Media server 130 may use internal memory (e.g., random-access memory (RAM)) for buffering data when receiving and sending data to and from clients 110 and 120. Col. 5, lines 14-17: Media server 130 may locate and retrieve the requested data item using the container ID, and then media server 130 may send the requested data item to client 110.) (i.e. clients are source of the data set)
Janakiraman  does not teach obtaining an indication of a subset of the plurality of backup data blocks in the data set that have been modified after the backup data set corresponding to the data set was captured, the subset comprising one or more backup data blocks and excluding other ones of the plurality of backup data blocks, wherein the obtaining is based on receiving the restore request;
	However, Binford teaches excluding other ones of the plurality of backup data blocks 
(Binford [0031] the system performing the data backup may store only those recovery objects 204 that contained modified data on the data recovery system 202. [0036] The recovery module 208 may use any suitable technique to identify the recovery objects 204 with data that differs,…  the restore log 212 will record that the any data that has been modified since the last recovery point is to be restored.) (i.e. restore excludes data objects/blocks has not been modified)
Janakiraman and Binford are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and Binford before him or her to modify the Janakiraman’ system with Binford’ teaching. The motivation for doing so would be to (Binford [0025]) selectively retrieves those recovery objects that have different data. This provides a substantial and significant improvement to conventional systems for data recovery.
Regarding Claim 2, Janakiraman and Binford teach
The non-transitory computer accessible storage medium as recited in claim 1 wherein the operations further comprise: selectively updating the data set at the source of the data set with the backup data blocks from the subset.  (Binford Abst: A request to restore the dataset to a second point in time is received, and a subset of the dataset is identified that is different between the first point in time and the second point in time. Data associated with the subset is selectively retrieved that corresponds to the second point in time, and the retrieved data is merged with the dataset stored on the set of storage devices.[0030] In brief, a computing system (e.g., storage system 102) may maintain a write log 210 to track data extents that have been modified since the last backup copy was made.)
Regarding Claim 5, Janakiraman and Binford teach
The non-transitory computer accessible storage medium as recited in claim 1 wherein the operations further comprise concatenating a plurality of the backup data blocks from the subset into one or more restore data blocks, wherein a given restore data block includes a plurality of the plurality of the backup data blocks. (Binford [0035] The recovery module 208 compares the dataset currently on the storage devices 106 of the target system to the dataset to be recovered in order to determine which recovery objects 204 to retrieve. As explained above, rather than recovering the entire dataset from scratch, the recovery module 208 may identify only those recovery objects 204 with data that is different and merge the recovery objects 204 with the data already on the storage devices 106.) (i.e. merge restore data blocks)
Regarding Claim 6, Janakiraman and Binford teach
The non-transitory computer accessible storage medium as recited in claim 5 wherein the operations further comprise compressing the one or more restore data blocks. (Binford [0042] As part of block 420, in some embodiments, the data recovery system 202 encrypts, decrypts, compresses, or uncompresses the recovery objects 204 prior to transmission to the recovery module 208.)
Regarding Claim 7, Janakiraman and Binford teach
The non-transitory computer accessible storage medium as recited in claim 5 wherein the operations further comprise encrypting the one or more restore data blocks. (Binford [0042] As part of block 420, in some embodiments, the data recovery system 202 encrypts, decrypts, compresses, or uncompresses the recovery objects 204 prior to transmission to the recovery module 208.)
Regarding Claim 8, Janakiraman and Binford teach
The non-transitory computer accessible storage medium as recited claim 5 wherein providing the subset of backup data blocks to the source comprises providing the one or more restore data blocks to the source. (Janakiraman Col. 4, lines 56-62: After a data set has been backed up, client 110 or client 120 may wish to restore one or more data items from the backed up data set. For example, client 110 may request one or more data items (e.g. files, emails, images) or an entire backup image from media server 130. In response, media server 130 may retrieve from the metadata a mapping of the data segments that correspond to the requested data items.) (i.e. media server is in the cloud, client is the source)
Regarding Claim 9, Janakiraman and Binford teach
The non-transitory computer accessible storage medium as recited in claim 8 wherein providing the one or more restore data blocks to the source comprises putting the one or more restore data blocks in an object storage of the cloud by the data protection service (Janakiraman Col. 7, lines 43-52: If a matching fingerprint is found, common backend layer 240 may delete the data segment and store a reference to the matching identical fingerprint in metadata 245. Common backend layer 240 may also add an identification of the discarded data segment to the reference list of the matching fingerprint. If a matching fingerprint is not found, common backend layer 240 may add a new entry to fingerprint index 246 for the new fingerprint. In some embodiments, common backend layer 240 may store the data segment in a container in backup storage device 270.) and getting, by the source, the one or more restore data blocks from the object storage. (Janakiraman Col. 5, lines 12-15:After finding the entry with the second fingerprint, media server 130 may retrieve a container ID from the entry. Media server 130 may locate and retrieve the requested data item using the container ID) (i.e. getting restore data blocks from the object storage in the cloud)
Regarding Claim 10, Janakiraman teaches
A method comprising: receiving a restore request from a site for a data set comprising a plurality of backup data blocks to be restored to the site from a backup data set in the cloud; (Janakiraman abst: A system, method, and medium for performing multi-level and multi-mode deduplication in a cloud based backup storage system. Col. 2, lines 45-48: Referring to FIG. 1, a generalized block diagram of one embodiment of a cloud-based deduplication backup storage system architecture is shown. Media server 130, client 110, and client 120 are connected to network 150. Col. 4, lines 9-13: Clients 110 and 120 may communicate with media server 130 to backup and restore data. The data may take the form of a data set, a group of files, an image, a snapshot, a group of directories, database, volume, file system, or other structure of data.)
obtaining an indication of a subset of the plurality of backup data blocks in the data set that have been modified after the backup data set corresponding to the data set was captured, the subset comprising one or more backup data blocks and excluding other ones of the plurality of backup data blocks, wherein the obtaining is based on receiving the restore request;  (Janakiraman Col. 4, lines 9-13: Clients 110 and 120 may communicate with media server 130 to backup and restore data. The data may take the form of a data set, a group of files, an image, a snapshot, a group of directories, database, volume, file system, or other structure of data. Col. 4, lines 25-28: client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments.) (i.e. new fingerprint is the indication of modified backup data block) 
restoring the subset of backup data blocks from the backup data set in the cloud based on receiving the restore request; (Janakiraman Col. 4, lines 36-38:After a data set has been backed up, client 110 or client 120 may wish to restore one or more data items from the backed up data set. Col. 3, lines 3-7: Media server 130 may host software to perform tasks associated with backing up and restoring data to clients 110 and 120. Media server 130 may also host software to perform tasks associated with deduplicating data received from clients 110 and 120.) (i.e. media server is in the cloud)
and providing the subset of backup data blocks to a source of the data set to restore the data set based on receiving the restore request. (Janakiraman Col. 3, lines 60-61: Media server 130 may be configured to store backup data in backup storage devices 140 and 145. Col. 3, line 67-Col. 4, line 2: Media server 130 may use internal memory (e.g., random-access memory (RAM)) for buffering data when receiving and sending data to and from clients 110 and 120. Col. 5, lines 14-17: Media server 130 may locate and retrieve the requested data item using the container ID, and then media server 130 may send the requested data item to client 110.) (i.e. clients are source of the data set)
Janakiraman  does not teach obtaining an indication of a subset of the plurality of backup data blocks in the data set that have been modified after the backup data set corresponding to the data set was captured, the subset comprising one or more backup data blocks and excluding other ones of the plurality of backup data blocks, wherein the obtaining is based on receiving the restore request;
	However, Binford teaches excluding other ones of the plurality of backup data blocks 
(Binford [0031] the system performing the data backup may store only those recovery objects 204 that contained modified data on the data recovery system 202. [0036] The recovery module 208 may use any suitable technique to identify the recovery objects 204 with data that differs,…  the restore log 212 will record that the any data that has been modified since the last recovery point is to be restored.) (i.e. restore excludes data objects/blocks has not been modified)
Janakiraman and Binford are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and Binford before him or her to modify the Janakiraman’ system with Binford’ teaching. The motivation for doing so would be to (Binford [0025]) selectively retrieves those recovery objects that have different data. This provides a substantial and significant improvement to conventional systems for data recovery.
Regarding Claim 11, Janakiraman and Binford teach
The method as recited in claim 10 further comprising: selectively updating the data set at the source of the data set with the backup data blocks from the subset. (Binford Abst: A request to restore the dataset to a second point in time is received, and a subset of the dataset is identified that is different between the first point in time and the second point in time. Data associated with the subset is selectively retrieved that corresponds to the second point in time, and the retrieved data is merged with the dataset stored on the set of storage devices.[0030] In brief, a computing system (e.g., storage system 102) may maintain a write log 210 to track data extents that have been modified since the last backup copy was made.)
Regarding Claim 14, Janakiraman and Binford teach
The method as recited in claim 10 further comprising concatenating a plurality of the backup data blocks from the subset into one or more restore data blocks, wherein a given restore data block includes a plurality of the plurality of the backup data blocks. (Binford [0035] The recovery module 208 compares the dataset currently on the storage devices 106 of the target system to the dataset to be recovered in order to determine which recovery objects 204 to retrieve. As explained above, rather than recovering the entire dataset from scratch, the recovery module 208 may identify only those recovery objects 204 with data that is different and merge the recovery objects 204 with the data already on the storage devices 106.) (i.e. merge restore data blocks)
Regarding Claim 15, Janakiraman and Binford teach
The method as recited in claim 14 further comprising compressing the one or more restore data blocks. (Binford [0042] As part of block 420, in some embodiments, the data recovery system 202 encrypts, decrypts, compresses, or uncompresses the recovery objects 204 prior to transmission to the recovery module 208.)
Regarding Claim 16, Janakiraman and Binford teach
The method as recited in claim 14 further comprising encrypting the one or more restore data blocks. (Binford [0042] As part of block 420, in some embodiments, the data recovery system 202 encrypts, decrypts, compresses, or uncompresses the recovery objects 204 prior to transmission to the recovery module 208.)
Regarding Claim 17, Janakiraman and Binford teach
The method as recited in claim 14 wherein providing the subset of backup data blocks to the source comprises providing the one or more restore data blocks to the source. (Janakiraman Col. 4, lines 56-62: After a data set has been backed up, client 110 or client 120 may wish to restore one or more data items from the backed up data set. For example, client 110 may request one or more data items (e.g. files, emails, images) or an entire backup image from media server 130. In response, media server 130 may retrieve from the metadata a mapping of the data segments that correspond to the requested data items.) (i.e. media server is in the cloud, client is the source)
Regarding Claim 18, Janakiraman and Binford teach
The method as recited in claim 17 wherein providing the one or more restore data blocks comprises putting the one or more restore data blocks in an object storage of the cloud by a data protection service executing in the cloud (Janakiraman Col. 7, lines 43-52: If a matching fingerprint is found, common backend layer 240 may delete the data segment and store a reference to the matching identical fingerprint in metadata 245. Common backend layer 240 may also add an identification of the discarded data segment to the reference list of the matching fingerprint. If a matching fingerprint is not found, common backend layer 240 may add a new entry to fingerprint index 246 for the new fingerprint. In some embodiments, common backend layer 240 may store the data segment in a container in backup storage device 270.) and getting, by the source, the one or more restore data blocks from the object storage. (Janakiraman Col. 5, lines 12-15:After finding the entry with the second fingerprint, media server 130 may retrieve a container ID from the entry. Media server 130 may locate and retrieve the requested data item using the container ID) (i.e. getting restore data blocks from the object storage in the cloud)
Regarding Claim 19, Janakiraman teaches
One or more computer systems, each of the one or more computer systems comprising one or more processors, the one or more processors coupled to a non-transitory computer accessible storage medium storing a plurality of instructions which, when executed by the one or more processors, cause the one or more computer systems to perform operations comprising: (Janakiraman abst: A system, method, and medium for performing multi-level and multi-mode deduplication in a cloud based backup storage system. Col. 5, lines 19-24: The media server and clients of FIG. 1 may comprise various hardware and software components. The hardware components may include one or more processors, memory devices, and input/output (I/O) devices, connected together via a bus architecture. The software components may include an operating system stored in a memory device. Col. 11, lines 13-17: program instructions and/or a database (both of which may be referred to as "instructions") that represent the described systems and/or methods may be stored on a computer readable storage medium.)
receiving a restore request from a site for a data set comprising a plurality of backup data blocks to be restored to the site from a backup data set in the cloud; (Janakiraman Col. 2, lines 45-48: Referring to FIG. 1, a generalized block diagram of one embodiment of a cloud-based deduplication backup storage system architecture is shown. Media server 130, client 110, and client 120 are connected to network 150. Col. 4, lines 9-13: Clients 110 and 120 may communicate with media server 130 to backup and restore data. The data may take the form of a data set, a group of files, an image, a snapshot, a group of directories, database, volume, file system, or other structure of data.)
obtaining an indication of a subset of the plurality of backup data blocks in the data set that have been modified after the backup data set corresponding to the data set was captured, the subset comprising one or more backup data blocks and excluding other ones of the plurality of backup data blocks, wherein the obtaining is based on receiving the restore request;  (Janakiraman Col. 4, lines 9-13: Clients 110 and 120 may communicate with media server 130 to backup and restore data. The data may take the form of a data set, a group of files, an image, a snapshot, a group of directories, database, volume, file system, or other structure of data. Col. 4, lines 25-28: client 110 may have data that needs to be backed up. Client 110 may partition the data into segments, and then client 110 may generate fingerprints for the segments.) (i.e. new fingerprint is the indication of modified backup data block) 
restoring the subset of backup data blocks from the backup data set in the cloud based on receiving the restore request; (Janakiraman Col. 4, lines 36-38:After a data set has been backed up, client 110 or client 120 may wish to restore one or more data items from the backed up data set. Col. 3, lines 3-7: Media server 130 may host software to perform tasks associated with backing up and restoring data to clients 110 and 120. Media server 130 may also host software to perform tasks associated with deduplicating data received from clients 110 and 120.) (i.e. media server is in the cloud)
and providing the subset of backup data blocks to a source of the data set to restore the data set based on receiving the restore request. (Janakiraman Col. 3, lines 60-61: Media server 130 may be configured to store backup data in backup storage devices 140 and 145. Col. 3, line 67-Col. 4, line 2: Media server 130 may use internal memory (e.g., random-access memory (RAM)) for buffering data when receiving and sending data to and from clients 110 and 120. Col. 5, lines 14-17: Media server 130 may locate and retrieve the requested data item using the container ID, and then media server 130 may send the requested data item to client 110.) (i.e. clients are source of the data set)
Janakiraman  does not teach obtaining an indication of a subset of the plurality of backup data blocks in the data set that have been modified after the backup data set corresponding to the data set was captured, the subset comprising one or more backup data blocks and excluding other ones of the plurality of backup data blocks, wherein the obtaining is based on receiving the restore request;
	However, Binford teaches excluding other ones of the plurality of backup data blocks 
(Binford [0031] the system performing the data backup may store only those recovery objects 204 that contained modified data on the data recovery system 202. [0036] The recovery module 208 may use any suitable technique to identify the recovery objects 204 with data that differs,…  the restore log 212 will record that the any data that has been modified since the last recovery point is to be restored.) (i.e. restore excludes data objects/blocks has not been modified)
Janakiraman and Binford are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman and Binford before him or her to modify the Janakiraman’ system with Binford’ teaching. The motivation for doing so would be to (Binford [0025]) selectively retrieves those recovery objects that have different data. This provides a substantial and significant improvement to conventional systems for data recovery.
Regarding Claim 20, Janakiraman and Binford teach
The one or more computer systems as recited in claim 19 wherein the operations further comprise: selectively updating the data set at the source of the data set with the backup data blocks from the subset. (Binford Abst: A request to restore the dataset to a second point in time is received, and a subset of the dataset is identified that is different between the first point in time and the second point in time. Data associated with the subset is selectively retrieved that corresponds to the second point in time, and the retrieved data is merged with the dataset stored on the set of storage devices.[0030] In brief, a computing system (e.g., storage system 102) may maintain a write log 210 to track data extents that have been modified since the last backup copy was made.)
Claim(s) 3-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (US 8396841 B1), referred herein as Janakiraman, in view of Binford (US 20170147441 A1), referred herein as Binford, further in view of Yadav(US 10628444 B1), referred herein as Yadav.  
Regarding Claim 3, Janakiraman and Binford teach
The non-transitory computer accessible storage medium as recited in claim 1 
Janakiraman-Binford does not teach wherein the source implements a change tracking service, and wherein obtaining the indication comprises querying the change tracking service.  
However, Yadav teaches wherein the source implements a change tracking service, and wherein obtaining the indication comprises querying the change tracking service. (Yadav Fig. 2; Col. 5, lines 61-63: An agent may send bitmaps maintained by a change tracker in the agent's node to other agents in other nodes.Col. 5, line 64-Col. 6, line 1: The tracked changes received from the synchronizer for the active copy of the data object in the remote node enables the next backup operation performed on the data object to be performed as an incremental backup operation on the data object in the local node.) (i.e. Synchronizer is the change tracking service on the source, receiving tracked changes is querying the change tracking service)
Janakiraman, Binford and Yadav are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman, Binford and Yadav before him or her to modify the Janakiraman-Binford’s system with Yadav’s teaching. The motivation for doing so would be (Yadav Col. 7, lines 29-34) tracked changes received from the synchronizer associated with the active copy of the data object in the first node enables a next backup operation performed on the data object to be performed as an incremental backup operation on the data object in the second node.
Regarding Claim 4, Janakiraman, Binford and Yadav teach
The non-transitory computer accessible storage medium as recited in claim 3 wherein the querying includes a time at which the backup data set was captured, and wherein a result of the querying identifies the subset of the backup data blocks that have been modified between the time and a present time. (Col. 5 line 64 – Col. 6 line 12: The tracked changes received from the synchronizer for the active copy of the data object in the remote node enables the next backup operation performed on the data object to be performed as an incremental backup operation on the data object in the local node. Continuing the previous example, at 1:00 A.M. the first copy of database A 128 in the first node 108 becomes a passive copy of database A and the second copy of database A 140 in the second node 110 becomes the active copy of database A. Consequently, the tracked changes that the second node 110 received from the first synchronizer 122 for the active first copy of the database A 128 in the first node 108 enables a 2:00 A.M. backup operation performed on a copy of database A to be the second backup/restore application 132 performing an incremental backup operation on the now active second copy of database A 140 in the second node 110.) (i.e. the result of the querying identify the backup data blocks have been modified between 1:00 A.M. and present time 2:00 A.M)
Regarding Claim 12, Janakiraman and Binford teach
The method as recited in claim 10 
Janakiraman-Binford does not teach wherein the source implements a change tracking service, and wherein obtaining the indication comprises querying the change tracking service.  
However, Yadav teaches wherein the source implements a change tracking service, and wherein obtaining the indication comprises querying the change tracking service. (Yadav Fig. 2; Col. 5, lines 61-63: An agent may send bitmaps maintained by a change tracker in the agent's node to other agents in other nodes.Col. 5, line 64-Col. 6, line 1: The tracked changes received from the synchronizer for the active copy of the data object in the remote node enables the next backup operation performed on the data object to be performed as an incremental backup operation on the data object in the local node.) (i.e. Synchronizer is the change tracking service on the source, receiving tracked changes is querying the change tracking service)
Janakiraman, Binford and Yadav are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Janakiraman, Binford and Yadav before him or her to modify the Janakiraman-Binford’s system with Yadav’s teaching. The motivation for doing so would be (Yadav Col. 7, lines 29-34) tracked changes received from the synchronizer associated with the active copy of the data object in the first node enables a next backup operation performed on the data object to be performed as an incremental backup operation on the data object in the second node.
Regarding Claim 13, Janakiraman, Binford and Yadav teach
The method as recited in claim 12 wherein the querying includes a time at which the backup data set was captured, and wherein a result of the querying identifies the subset of the backup data blocks that have been modified between the time and a present time. (Col. 5 line 64 – Col. 6 line 12: The tracked changes received from the synchronizer for the active copy of the data object in the remote node enables the next backup operation performed on the data object to be performed as an incremental backup operation on the data object in the local node. Continuing the previous example, at 1:00 A.M. the first copy of database A 128 in the first node 108 becomes a passive copy of database A and the second copy of database A 140 in the second node 110 becomes the active copy of database A. Consequently, the tracked changes that the second node 110 received from the first synchronizer 122 for the active first copy of the database A 128 in the first node 108 enables a 2:00 A.M. backup operation performed on a copy of database A to be the second backup/restore application 132 performing an incremental backup operation on the now active second copy of database A 140 in the second node 110.) (i.e. the result of the querying identify the backup data blocks have been modified between 1:00 A.M. and present time 2:00 A.M)
Response to Arguments
The objection to drawing and specification have been withdrawn in light of the instant amendment.
The 112 (b) rejection to Claim 9, 18 have been withdrawn in light of the instant amendment.
On page 8-9 the Applicant argues:
Applicant respectfully submits that claims 1-20 recite combinations of features not taught or suggested in the cited art. For example, claim 1 recites a combination of features including: 
receiving a restore request from a site for a data set comprising a plurality 
of backup data blocks to be restored to the site from a backup data 
set in the cloud: 
obtaining an indication of a subset of the plurality of backup data blocks in 
the data set that have been modified after the backup data set 
corresponding to the data set was captured, the subset comprising one or more backup data blocks and excluding other ones of the plurality of backup data blocks, wherein the obtaining is based on8 
receiving the restore request; 
restoring the subset of backup data blocks from the backup data set in the 
cloud based on receiving the restore request; and 
providing the subset of backup data blocks to a source of the data set to 
restore the data set based on receiving the restore request 
Janakiraman discloses performing deduplication when backing up data. However, Janakiraman does not disclose performing a restore of requested data blocks, but excluding requested data blocks that have not changed since the backup data set was created. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection. Please see the instant rejections of claims 1, 10 and 19 for more details. Regarding the dependent claims and their dependency on the independent claims, the Examiner notes the instant rejection of the independent claims and the dependent claims above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DORNEMANN; Henry Wallace - US20170262350 A1 - VIRTUAL SERVER CLOUD FILE SYSTEM FOR VIRTUAL MACHINE BACKUP FROM CLOUD OPERATIONS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/
Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                           /GAUTAM SAIN/Primary Examiner, Art Unit 2135